Case 19-50385 Doc 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 1 of 18

Fi|| in this information to identify your case:

 

United States Bankruptcy Court for the:
DlSTFl|CT OF CONNECTICUT

Case number m mm Chapter 11

 

I:I Check if this an
amended filing

 

 

Officia| Form 201
VoluntLy Petition for Non-lndividua|s Fi|iU for Bankruptcy ms

lf more space ls needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, separate document, instructions for Bankruptcy Forms for Non-Individuais, is availab|e.

1. Debtor's name Byid Harvey Fine Jewe|ers, LLC

 

 

 

 

 

2. Al| other names debtor
used in the last 8 years

|nc|ude any assumed
names, trade names and
doing business as names

 

 

 

3. Deb\cr's federal
Emplcyer ldenti'iication 25'1 31 3701

 

 

 

 

Number (E|N)
4. Debtor's address Principal place of business Mailing address, il' different from principal place cf
business
995 Post Rd.
Darien, CT 06820 _ .
Number, Street, City, State & Z|P Code P.O. Box. Number, Street, City, State & Z|P Code
Fairfie|d Location of principal assets, if different from principal
_County place of business

 

Fu'rirber, street city, stare a zlP code

 

 

5. Debtor's website (UFlL)

 

 

 

 

 

6. Type of debtor l Corporation (lnc|uding Limited Liability Company (LLC) and Limited Liabi|ity Partnership (LLP))

El Parmership (excluding LLP)
l:l Other. Specify:

 

 

 

Ofiicia| Form 201 Vo|untary Petitlon for Norl-lndividuals Flling for Bankruptcy page 1

Case 19-50385 Doc 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 2 of 18

osb'°f David Har\re_'ll Fine Jewelers, LLC _ Case number i#*"°“'"i

 

 

Namt

7. Describe debtor's business A. Check one:
l:i Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
l:i Sing|e Asset Flea| Estate (as defined in 11 U.S.C. § 101(51B))
iIi Fiaiiroad (as defined in 11 u.s.c. § 101(44))
i:i Stockbroker (as defined in 11 U.S.C. § 101(53A))
El commodity Brdl<er (as defined in 11 u.S.c. § 101 (6))
Ei clearing sank cas denned in 11 u.s.c. § 731(3))

l None of the above

B. Check ali that apply

U Tax-exempt entity (as described in 26 U.S.C. §501)

i:i investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
U investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NA|CS (North American industry Classification System) 4-digit code that best describes debtor.
See h F/www.usoourts. ovlfour-di it-nationa|-association-naics-codes.

 

 

 

B. Under which chapter of the Check ones
Bankruptcy Code is the cl Chapter 7

debtor filing?
l:l ChapterQ

l Chapter 11. Check all that appiy.

l Debtor's aggregate noncontingent liquidated debts {excluding debts owed to insiders or affiliates)
are less than $2,566,050 (amount subject to adjustment on 4!01/19 and every 3 years after that).

l The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). if the debtor is a small
business debtor, attach the most recent balance sheet. statement of operations, cash-iiow
statement, and federal income tax return or ii all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(8).

A plan is being filed with this petition.

El|:|

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

l:i The debtor is required to file periodic reports (for example, 10K and 100) with the Securilies and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voiuntaiy Petiii"on for Non-individuais Filing for Bankrupfcy under Chapter 1 1
(Officiai Form 201A) with this fon'n.

|:l The debtor is a shell company as defined in the Securities Exchange Act of 1934 Ruie 12b-2.
ij Chapter 12

9. Were prior bankruptcy - No
cases filed by or against `
tl'le debtor within the last 8 |:I ¥es.
years?

i*f more than 2 casesr attach a _ _
geparate list Distnct When Case number

Distn'ct When Case number

 

10. Are any bankruptcy cases . No
pending or being filed by a
business partner or an l:l Yes.
affiliate of the debtor?

List all cases. lf more than 1, . .
attach a separate list Debiol’ _ Fle|atlonshlp

District When Case number, if known

 

Official Form 201 Voluntary Petition for Non-lndividuals Filing for Bankruptcy page 2

Case 19-50385 Doc 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 3 of 18

Debi°' David Harvey Fine Jewelers, LLC Case number li“‘"°*"i

 

Name

11. Why is the case filed in Check all that apply:
this district?
- Debtor has had its domicilel principal place of business. or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district

i:l A bankruptcy case concerning debtors afliliate, general partner, or partnership is pending in this district

 

 

 

 

12. Does the debtor own or - No

h ' .
r:a‘;epl:::::;s:;::s:':;i ij Yes_ Answer below for each property that needs immediate attention. Attach additional sheets if needed.

 

 

 

 

 

 

 

 

 

property that needs
immediate attention? Why does the property need immediate attention? (Check all that appiy.)
i:i it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard? _
l:l it needs to be physically secured or protected from the weather.
l'_'l lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for examp|e,
|ivestocll, seasonal goods. meat, dairy, produce, or securities-related assets or other options).
n Other
Where is the property? __ _
Number, Street, Cityi State & ZlP Code
is the property lnsured?
l:l No
l:| yes_ insurance agency _
Contact name
Phone _
-Statistica| and administrative information
13. Debtor's estimation of . Check one:

available funds _ _
l Funds will be available for distribution to unsecured creditors

ij After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

 

14- Estimated number of El 1-49 El 1,000-5,000 lZl 25.001_50,000
°'°d"°'s l 50-99 Ei 5001-10,000 Ei 50,001-100.000

l:l loo_lgg El 10,001-25.000 iZi Moro ihan100.000
i:l 200-999

15- Estimated Assew l:l so - $50.000 l $l ,000,001 - 310 million El $500,000,001 - s1 billion
Ei $50,001 - $100.000 i:l $10,000,001 - ssa million E| $1,000.000.001 - $10 billion
El $100,001 - $500,000 i;i sso,ooo.om - $100 million Ei s10,000,000,001 - 350 billion
E| $500,001 - $1 million g $loo_ooo,ool _ $500 million |Il Moro than $50 billion

15' Esiima*ed liabilities |J $0 - $50.000 l $1,000,001 - 510 million |Il $500,000,001 - $1 billion
El $50.001 - $1oo,ooo l;l $lo,ooo,ool _ soo million El $1,000.000,001 - $10 billion
l`_°l s100,001 - ssoo,ooo l;i $So_ooo,ool _ $loo rnillion lIl $10,000,000,001 ~ $50 billion
El ssoo.ooi - s1 million l;i $loo,ooo_ool _ $Soo million Ei Moro than eeo billion

Offlcial Form 201 Voiuntary Petition for Non-lndividuals Filing for Bankruptcy page 3

Case 19-50385 Doc 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 4 of 18

Debi°i David Harvey Fine Jewelers, LLC Case number (i"¢"°“'"i

 

Name

- Request for Fteliel, Deciaration, and Signatures

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519. and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
l have been authorized to tile this petition on behalf ot the debtor.
| have examined the information in this petition and have a reasonable belief that the information is trued and oorrect.
i declare under penalty of perjury that the foregoing is tn.ie and correct.

Executed orl

   

Jeffrey Ftoseman

 

 

Printed name

    

President, David Harvey Jewelers |nc.,
`i"'iie sole member

 

18. Slgnature of attorney X /“'r/ Dat° \_3{&1-\ /f 3__

Slgnature of attorney for debtor MM / DD l ¥Y¥¥ '

Scott M. Charmoy
Printed name

 

_Chermoy_r & Chermoy

 

Fil"m name

1700 Post Fload, Suite C-9
Fai[fie|d, CT 06824»5726

 

 

Number, Street, City, State & ZlP Code

Contact phone 203-255-8100 Email address scottcharmoy@charmoy.com

 

1588__9 CT _
Bar number and State

Ofliciai Forrn 201 Voluntary Petition for Non-lndividuals Filing for Bankruptcy page 4

Case 19-50385 Doc 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 5 of 18

STATEMENT PURSUANT TO §1116(1)(A)

Debtor is a wholly owned subsidiary of David Harvey Jewelers, Inc. Debtor does not tile
its own retum, but said corporation files a consolidated return that includes the Debtor’s tax
information Debtor does not prepare a cash flow statement Debtor attaches the most recent
balance sheet and statement of operations that were reviewed by its accountants extracted from

consolidated financial statements

      

  

- l avid Harvey Jewelers, lnc.
Sol Mcmber
Duly Authorized

Case 19-50385 DOC 1 Filed 03/25/19 Entei’ed 03/25/19 10225:52

DAVID HARVEY JEWELERS, INC. AND SUBSIDIARY
CONSOLIDATING BALANCE SHEET

Current assets
Cash
Due from related party
lnventory
Loans receivable - officer
Loans receivable - shareholder
Def`erred tax asset
Prepaid expenses and other current ass
Total current assets

Fixed assets
La.nd
Buildings
Fumiturc and equipment
Store renovations
Computer software
Accumulated depreciation

Other assets
Organization and start up costs
Accumulatcd amortization

Total assets

Current liabilities
Lines of credit
Currcnt portion of long-term debt
Duc to related party
Accounts payable
Accrued expenses
Total current liabilities

Long-term liabilities
Long-term dcbt, net of current portion
Less: financing costs, net
Def`erred income taxes

Equity
Common stock
Retained earnings
Member’s equity

Total liabilities and equity

Septcmber 30, 2017
Assets

David Harvey Fine
JMM

$ 17,502
2,223,499

265,438

156,281

19,029

2,681,749

419,521
560,2 l 3

27,289
( 443,798 )
563,225

37,238
( 36,578 )
660

$ 3,245,634
Liabilities and equity

$ 334,288 $
105,461
825,690 (
596,603
205,797
2,067,839 (

4 l 9,3 78

( 19,900 )
1,024
400,502

777,293
777,293

$ 3,245,634 $ (

Page 6 of 18

825,690 )

825,690 )

825,690 )

Case 19-50385 Doc 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 7 of 18

DAVID HARVEY JEWELERS, INC. AND SUBSIDIARY

CONSOLIDATING STATEMENT OF OPERATIONS
Year Ended September 30, 2017

David Harvey Fin
Jewelers, LLC

Sales
Merchandise $ 2,734,129
Repair sales 612, 199
3,346,328

Cost of sales

Merchandise and repairs 1,829,647
Freight and parcel post 37,343
Boxes and supplies 8,288
Direct labor l 17,943
1,993,221
Gross margin 1,353,107
Operating expenses 1,083,178
lncome (loss) from operat 269,929
lncome tax expense (beneflt) l 18,536

Net income (loss) $ 151,393

Case 19-50385 Doc 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 8 of 18

RESOLUTION OF THE MEMBER OF DAVID HARVEY FINE JEWELERS, LLC

RESOLVED, that in the judgment of the Member of David Harvey Fine Jewelers, LLC,
it is desirable and in the best interests of the Lirnited Liability Company, its creditors, members
and other interested parties, that the Company file a petition under Chapter 1 1 of the Bankruptcy
Code, and that said petition shall be filed; and it is further

RESOLVED, that the member of this Company and/or its agents are hereby authorized
to l) execute, deliver and tile any and all petitions, schedules, statement of affairs, amendments,
applications for retention and compensation, motions to sell real estate, and any and all other
documents reasonably necessary to file such Chapter ll bankruptcy petition, conduct the Chapter
ll case, prosecute actions related to said Chapter ll case, file and confirm the Chapter ll plan,
and/or otherwise related to said Chapter ll case; 2) retain professionals related to said Chapter
ll case, including legal counsel, deemed necessary and appropriate; and 3) to pay any fees and
expenses related to said Chapter ll case and otherwise take or cause to be taken any and all
actions reasonably necessary to consummate the Chapter ll case and/or carry out the purposes of
this resolution, and it is further

RESOLVED, that the member of this Company and/or its agents are hereby authorized
to retain the law firm of Charrnoy & Charmoy to represent the Company as a Debtor and Debtor
in Possession in connection with the contemplated Chapter ll bankruptcy case, and it is further

RESOLVED, that any actions or transactions taken by the member of this Company
andfor its agents in connection with the matters described herein previous to the effective date of
this resolution are hereby ratified, confirmed and approved.

 
  

   

'. ‘ .

Duly Authorized

Case 19-50385 Doc 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 9 of 18

Fil| in this information to identify the case:

Debtor name David Harveyl Fine Jewelers, LLC

 

United Slates Bankruptcy Court for the: DlSTFl|CT OF CONNECT|CUT

 

Case number (il known)
|:[ Check if this is an

amended filing

 

 

Officia| Form 202
Declaration Under PenaLty of Perlugfor Non-lndividual Debtors ms

An individual who is authorized to act on behalf ot a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. Thls form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Ftules 1008 and 9011.

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in lines up to $500,000 or imprisonment for up to 20 years, or both. 18 u.S.C. §§ 152, 1341,
1519, and 3571.

 

l arn the presidentl another officer, or an authorized agent of the corporation; a member or an authorized agent ot the partnership; or another
individual serving as a representative ot the debtor in this case.

E“'/schedure A/B.- Assars-near and Personar Propeny (orricial Form zosAre)

B/’_ Schedule D.' Creditors Who Have Claims Secured by Property (Ofticial Form 2060)

l]/ Schedule E/F: Creditors Who Have Unsecured Claims (Of|icia| Form 206E/F)

E/ Schedule G.' Executory Contracts and Unexpired Leases (Otlicia| Form 206G)

E/ Schedule H: Codebtors (Official Form 206H} *
E/ Summary of Assets and Liabi!in'es for Non-lndivr'duals (Ol'ficia| Form 2OSSum)

|j Amended Schedule

E/ Chapter 11 or ChapterQ_Cases: l.ist of Credr'tors Who Have the 20 Laigest Unsecured Clar'ms and Are Not Insiders (Official Forrn 204)

E| Other document that requires a declaration

 

 

 

 

   

| declare under penalty of perjury that the loregoing is t

Executed on SZKZ.SATB_ _/:.»/V::_ _cm'_ _ d _ l:_ _ _ _.

- Roseman
Printed name

 

 

 

President, David Harveyr Jewelers lnc.ll sole member
Position or relationship to debtor

Oflicia| Form 202 Declaration Under Penalty of Periury for Non-lndivldual Debtors

Sottware Copyright tc) 199&2018 Best Case. LLC - www.bestcase.oom Best Case Bankruptcy

Case 19-50385 DOC 1 Filed 03/25/19 Entered 03/25/19 10225:52

Fi|| in this information to icientit'-,l '.'.a_'- :.:.:e:::.=_'-
Debtor name David Harvey Fine Jewelers, LLC

 

United States Bankruptcy Court for the:

 

orsr"nrcr o`F coNNEcrrcuT

 

|Case number (it known):

 

 

Officia| Form 204

Page 10 of 18

E| Check if this is an

amended filing

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims and

Are Not insiders

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101 (31 ). A|so, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and _'Name, telephone number Nature ol' claim indicate lt claim "'Amount oi claim
complete mailing addrees. l and small address oi (for examp|e, tmde is oontlngent. ; ll the claim is fully unsecured, fill in only unsecured claim amount. lt
including zip code creditor contact debts. bank loans. l unliquidated, or - claim is partially secured. fill in total claim amount and deduction for
professional services : disputed value of collateral or setoff to calculate unsecured claim.
and govemmeni l Totai claim, if umw 'Dedu'§lon for value unsecured claim
_ 1 l 000"'3013) v i partially secured ol collateral or setoff v _ __ _
David Harvey l |ntercomany $862,798.74
Jewelers lnc. transfers
51 Wall Street =
rNorwa|ir, CT 08850 _ _ 1 _ _
TDBank Furntiu re, fixtures, $278,868.24 $560,213.00 $278,868.24
Attn: Pres., Office and equipment -
Mgr or Acct Rep value estimated
P.O. Box 5600 based on cost, §
Lewiston, ME subject to
04243-5600 raisai _ _ _ l
TDBank Furntiure, fixtures, $669,184.49 5560,213.00 l $108,971.49
Attn: Pres., Office and equipment -
Mgr or Acct Fiep value estimated
P.O. Box 5600 based on cost,
Lewiston, ME subject to
_94243-5600 appLa_isa| ! __
Martin Flyer Jewelry Goods sold -' $76,503.00
LLC
Attn: Pres, Office
Mgr or Acct Rep.
70 W. 36th St., Sth
F|oor
Mgr York‘. NY 10018 _
Department of Saies and Use $47,201.99
Flevenue Services Taxes .
Co||ections Unit
Bankruptcy Team
450 Columbus Blvd.,
Ste. 1 _
Hartford, CT i l
061 03-_1 837 _ _ _
Bluevine A|| assets Disputed $46,000.00 $0.00 $46,000.00'
Attn: Pres., Offce
Mgr., Acct. Rep.
401 Warren Street
Ftedwood City, CA
194063 __ _
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

 

 

 

 

Soitware Copyright (c} 1996-2015 Best Case, LLC - www.beslcase.com

 

 

 

 

Best Case Bankruptcy

Case 19-50385 DOC 1 Filed 03/25/19 Entel’ed 03/25/19 10225:52

Deber Q_avid Harvey Fine Jewelers, LLC

Name

Name of creditor end

including zip code

1_ Name, telephone number
complete mailing eddress, | and small address ot
creditor contact

Nature ol' claim

(for example, trade
debts bank loans,

§ professional services

 

Case number (ifknown)

` ' ' indicate if claim Amount of claim
if the claim is fully unsecured, lill in only unsecured claim amcunt. if

le contingsnt,

Page 11 of 18

 

unliquidatsd, or claim ls partially secured. ll|l in total claim amount and deduction for

disputed

value of collateral cr setoff lo calculate unsecured ciaim.

 

"_l'otel'clalm. lt
= partiallf secured

Dsductlon forvalus ' Unsscursd claim

of coi_l_etsral or setoff

 

Jeffrey Floseman
199 Green Acre
Lane

Fairfieid, CT 05824

Business loan

 

$33,600.%`

 

ADA Jewe|ry, LLC
Attn: Pres, Office
Mgr or Acct Rep
50 West 47th St.,
Ste. 1717

_New York, NY 10036 k

 

 

Goods sold

 

$31,231 .00

 

KC Designs

Attn: Pres, Office
Mgr or Acct Ftep.

64 West 48th St.,
Ste. 1005

New York, NY 10036

+ Goods sold

 

$28,768.00

 

 

l-learst Media

Services

Attn: Fres, Ofl'ice

Mgr or Acct Rep

P.O. Box 80064
.Prescott, AZ
l86304-80¢54

Business Debt -
Services

 

$23,052.82`

 

Frederique Constant
Attn: Pred, Office
Mgr or Acct Rep.
700 W. Hillsboro
Blvd., Ste. 2-102
Deerfield Beach, FL
33441

 
  

Goods sold

 

 

 

$21 ,696.50

 

 

Bernard‘s Jewe|ry
Group, lnc.

Attn: Pres, Office
Mgr or Acct Rep.
333 Washington St.
Boston MA 0_2108

   
   

Goods sold

 

 

  

Adam House l
Attn: Fres, Office
Mgr or Acct Flep

605 Ridgefield Ftd.

Wi|ton, CT 06897
Forevermark

Attn: Pres., Ofc
Mgr., or Acct. Rep.
P.O. Box 934

Port Chester, NY
10573

 

Orlicia| form 204

Business Debt -
Services

 

 

$21 ,184.00

 

 

Business Debt -
Services

 

 

Disputed

 

 

$20,636.62

 

 

 

$20,000.00

 

 

Chapter 1 1 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Soltwars Copyrighl (c) 1996-2018 Best Case. LLC - www.bestcase.com

page 2

Best Case Bankruptcy

Case 19-50385 DOC 1 Filed 03/25/19

Debtcr

David Harvey Fine Jewelers, LLC

Ent€l’ed 03/25/19 10225:52

 

 

Case number lifknown)

Page 12 of 18

 

Name
Name ol creditor and Name, telephone number "Nature of cl§lm indicate l'i"c'taim' Amount of claim
complete mailing address, and small address of (for example, trade is comingent, if the claim is fully unsecured, fill in only unsecqu claim amount li
including zip code creditor contact debts bank loans, unliquidatsd, or claim is partially secured. fill in tomi claim amount and deduction for
prolessiona| services. disputed value of collateral or_setoff to calculate unsecured claim.

 

Total clslm, ll
partially secured

 

Dsduction for value
of collateral or setoff

Unsecursd claim

 

Lili Diamonds
U.S.A., Ltd

Attn: Pres, Office
Mgr or Acct Ftep.

580 5th Avenue, Ste.

2500

 

New York, NY 10036 *

Goods sold

 

 

 

$1 5,150.00

 

 

Charles Krypeli
Attn: Pres, Office
Mgr or Acct Flep.

22 West 48th St.,
Ste. 801

New Vork, NY 10036

a Goods sold

 

 

 

Chrono Tech

Attn: Pres, Office
Mgr or Acct Rep.
606 Post Road East,
Ste. 513

Westport, C`i' 06880

 

ShinolalDetroit LLC
Attn: Pres, Oftice
Mgr or Acct Fiep.
485 W. Mi|waukee
St., Ste. 501

Detroit, Ml 48202

 

Business Debt -
Services

$14,1 24.45

 

$1`3,088.00

 

 

'Goods sold

$1 2,1 84.84

 

M.K. Diamcnds &
Jewe|ry

Attn: Pres, Office
Mgr or Acct Rep.
606 S, Clive St., Ste.
900

Los Angeles, CA
90014

b

 

TGoods sold

 

 

 

Midas Touch
Attn: Pres., Office
Mgr or Acct Flep.
51 Narathiwat Rd
Chong Nonsi
¥annawa
Bangkok Thai|and
1 0120

 

Oificral form 204

Goods sold

Chapter 11 or Chapter 9 Cases: List oi Creditors Who Have the 20 Largest Unsecured claims

Soitware Copynght (c) 1996-2018 Best Case. LLC - www.bestcase.oom

s11,361`.37

s10,435.00`

page 3

Eest Case Bankruptcy

Case 19-50385 DOC 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 13 of 18

United States Bankruptcy Court
District of Connecticut

ln re David Harve'gir Fine Jewelers, LLC Case No.

 

 

Debtor(s)' Chapter 11

VERIFICATION OF CREDITOR MATRIX

I1 the President, David Harvey Jewelers Inc., sole member of the corporation named as the debtor in this case, hereby verify that the

attached list of creditors is true and correct to the best of my knowledge

 

Sottware Gopyright ic) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-50385 DOC 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 14 of 18

ADA Jewelry, LLC

Attn: Pres, Office Mgr or Acct Rep
50 West 47th St.. , Ste. 1717

New York, NY 10036

Adam House

Attn: Pres, Office Mgr or.Acct Rep
605 Ridgefield Rd.

Wilton, CT 06897

Bernard's Jewelry Group, Inc.
Attn: Pres, Office Mgr or.Acct Rep.
333 Washington.St.

BOStOn, MA 02108

Bluevine

Attn: jPreS., Offce Mgr., Acct. Rep.
401 Warren Street

Redwood City, CA 94063

Carla Corporation

Attn: Pres, Office Mgr or Acct Rep.
33 Sutton Ave.

P.O. Box 14192

East Providence, RI 02914-0192

Charles Krypell

Attn: Pres, Office Mgr or Acct Rep.
22 West 48th St., Ste. 801

New York, NY 10036

Chrono Tech

Attn: Pres, Office Mgr or.Acct Rep.
606 Post Road.East, Ste. 513
Westport, CT 06880

Color Source Gems

Attn: Pres, Office Mgr or Acct Rep.
2 West 46th.St., Ste. 501

New York, NY 10036

Corporation Service Co.

Attn: Mitchell J. Devack, Esq.
801 Adlai Stevenson Dr.
Springfield, IL 62703

Case 19-50385 DOC 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 15 of 18

Darien Rowayton Bank
Attn: Pres or Office Mgr
19 Corbin Drive

Darien, CT 06820

David Harvey Jewelers Inc.
51 Wall Street
Norwalk, CT 06850

Department of Revenue Services
Collections Unit Bankruptcy Team
450 Columbus Blvd., Ste. 1
Hartford, CT 06103-1837

Downeast Trading

Attn: Pres, Office Mgr or Acct Rep.
P.O. Box 349

Middlebury, VT 05753

Eversource

Attn: Billing Dept.
P.O. BOX 650032
Dallas, TX 75265-0032

Fish Window Cleaning

Attn: Pres, Office Mgr or Acct Rep
P.O. Box 934

Port Chester, NY 10573

Forevermark

Attn: Pres., Ofc Mgr., or Acct. Rep.
P.O. Box 934

Port Chester, NY 10573

Frederique Constant

Attn: Pred, Office Mgr or Acct Rep.
700 W. Hillsboro Blvd., Ste. 2-102
Deerfield Beach, FL 33441

Gem Wave, Inc.

Attn: Pres, Office Mgr or Acct Rep.
36 West 44th St., #1103

New York, NY 10036

Case 19-50385 DOC 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 16 of 18

Hadley Roma

Attn: Pres, Office Mgr or Acct Rep.
P.O. BOX 1130

Largo, FL 33779

Hearst Media Services

Attn: Pres, Office Mgr or Acct Rep
P.O. Box 80064

Prescott, AZ 86304-8064

Herend

Attn: Pres, Office Mgr'or'Acct Rep.
P.O. Box 1178

Sterling, VA 20167

HIPC USA LLC

Attn: Pres, Office Mgr or Acct Rep.
6 Creeping Hemlock Dr.

Norwalk, CT 06851

Internal Revenue Service
P.O. Box 21126
Philadelphia, PA 19114

Jeffrey Roseman
199 Green.Acre Lane
Fairfield, CT 06824

JustPerfectMSP Ltd.

Attn: Pres, Office Mgr or Acct Rep.
48 West 48th, Ste. 401

New York, NY 10036

KC Designs

Attn: Pres, Office Mgr or Acct Rep.
64 West 4Bth St., Ste. 1005

New York, NY 10036

Laura Gold Becker, Esq.
Becker Law'Office, LLC
5 Centerbrook Court
Avon, CT 06001

Case 19-50385 DOC 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 17 of 18

Laurel Road Bank
Attn: Accounting Dept:.
1001 Post Road.East
Darien, CT 06820

Lifetime Brands

Attn: Pres, Office Mgr or Acct Rep.
Dept Ch 17745

Palat:ine, IL 60055-7745

Lili Diamonds U.S.A., Ltd

Attn: Pres, Office Mgr or Acct Rep.
580 5th Avenue, Ste. 2500

New York, NY 10036

M.K. Diamonds & Jewelry

Attn: Pres, Office Mgr or Acct Rep.
606 S, Olive St., Ste. 900

Los Angeles, CA 90014

Martin Flyer Jewelry LLC

Attn: Pres, Office Mgr or.Acct Rep.
70 W. 36th St., 6th Floor

New York, NY 10018

Midas Touch

Attn: Pres., Office Mgr or.Acct Rep.
51 Narathiwat Rd

Chong Nonsi Yannawa

Bangkok Thailand 10120

Moffly Publications, Inc.

Attn: Pres, Office Mgr or'Acct Rep.
205 Main St.

Westport, CT 06880

Moore Wallce dba RR Donnelley
Attn: Pres, Office Mgr or.Acct Rep.
7810 Solution Center

ChicagO, IL 60677-7008

Premier Gem Corp.

Attn: Pres, Office Mgr or Acct Rep
529 Fifth Avenue, 20th Floor

New YOrk, NY 10017

Case 19-50385 DOC 1 Filed 03/25/19 Entered 03/25/19 10:25:52 Page 18 of 18

Rembrandt Charms

Attn: Pres, Office Mgr or Acct Rep.
370 S. Youngs Rd.

Buffalo, NY 14221

Ross Metals

Attn: Pres, Office Mgr or Acct Rep.
54 West 47th St.

New York, NY 10036

Rudolf Friedman

Attn: Pres, Office Mgr or Acct Rep.
42 West 48th St., Ste. 1102

New York, NY 10036

SF Pearl & Jewelry Ltd.

Attn: Pres, Office Mgr or Acct Rep.
295 Grand View Rd.

East Greenwich, RI 02818

Shinola/Detroit LLC

Attn: Pres, Office Mgr or.Acct Rep.
485 W. Milwaukee St., Ste. 501
Detroit, MI 48202

Staples, Inc.

Attn: Billing Dept.

P.O. BOX 70242

Philadelphia, PA 19176-0242

Stoll & Co.

Attn: Pres, Office Mgr or.Acct Rep.
1801 South.Metro Parkway

Dayton, OH 45459

TDBank

Attn: Pres., Office Mgr or.Acct Rep
P.O. BOX 5600

Lewiston, ME 04243-5600

YP, LLC

Attn: Pres, Office Mgr or Acct Rep
P.O. Box 5010

Carol Stream, IL 60197

